 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     THOMAS LOGUIDICE,                       1:18-cv-1652-AWI-JDP
11
                                             ORDER ADOPTING FINDINGS AND
12                 Plaintiff,                RECOMMENDATIONS
                                             (ECF No. 34.)
13         vs.
                                             ORDER ON DEFENDANT’S MOTION
14   RICH,                                   FOR SUMMARY JUDGMENT FOR
                                             FAILURE TO EXHAUST
15               Defendant.                  ADMINISTRATIVE REMEDIES
                                             (ECF No. 30.)
16

17

18
             Thomas Loguidice (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19
     pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a
20
     United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21
             On February 10, 2020, the Magistrate Judge entered findings and recommendations,
22
     recommending that this case be dismissed, without prejudice, based on defendant’s motion for
23
     summary judgment. (ECF No. 34.) Neither party filed objections.
24
             In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
25
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
26
     court finds the findings and recommendations to be supported by the record and proper analysis.
27

28


                                                    1
 1         Accordingly, THE COURT HEREBY ORDERS that:
 2         1.    The findings and recommendations entered by the Magistrate Judge on February
 3               10, 2020 (Doc. No. 34) are ADOPTED IN FULL;
 4         2.    Defendant’s motion for summary judgment (Doc. No. 30) is GRANTED;
 5         3.    This case is dismissed without prejudice for failure to exhaust administrative
 6               remedies; and
 7         4.    The Clerk is directed to close this case.
 8
     IT IS SO ORDERED.
 9

10   Dated: March 12, 2020
                                               SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
